DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The references cited in the information disclosure statement (IDS) submitted on 20 March 2020, have been considered.

Drawings
The drawings received on 20 March 2020 are accepted.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.




Examiner’s Note
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entire prior art as applicable as to the limitations of the claims.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kohda et al. (US 10,160,226).
With respect to claim 1, Kohda discloses a liquid discharge head, comprising: 
a channel member (Fig. 2A, elements 1, 40) having a nozzle surface (Fig. 5, element 1) parallel to a first direction (Fig. 3, i.e. left/right) and a second direction (Fig. 2A, i.e. left/right) perpendicular to the first direction, and a back surface (Fig. 2A, element 3) disposed separately from the nozzle surface in a third direction (Fig. 2A, i.e. down/up) perpendicular to the first direction and the second direction, the channel member formed having a plurality of nozzles (Fig. 3, element 4) arranged in the nozzle surface (Fig. 5, element 4), a plurality of individual channels (Fig. 2A, element 7) connected to the plurality of nozzles (Column 5, lines 26-30), first (Fig. 2A, element 8) and second (Fig. 2A, element 53) common channels connected to the plurality of individual channels (Column 8, line 54 – Column 9, line 7) and extending in the first direction (Fig. 3, i.e. behind the array of element 6), a first opening (Fig. 2A, element 10A) that is opened in the back surface and communicates 
a filter member (Fig. 2A, element 9) disposed on the back surface and having a filter (Column 5, lines 31-34) that covers the first opening (Fig. 2A, element 10A), 
wherein the second opening (Fig. 2A, element 50) is not covered with the filter, and an area of the first opening (Fig. 2A below) is larger than an area of the second opening (Fig. 2A below).
[AltContent: connector][AltContent: arrow][AltContent: textbox (area of the first opening)][AltContent: textbox (area of the second opening)][AltContent: connector][AltContent: arrow]
    PNG
    media_image1.png
    517
    500
    media_image1.png
    Greyscale


With respect to claim 2, Kohda discloses the first common channel (Fig. 2A, element 8) is a supply common channel through which a liquid flows from the first side toward a second side in the first direction (Fig. 3, i.e. behind the array of element 6) so that the liquid is supplied to the plurality of individual channels (Fig. 2A, element 7), the second common channel (Fig. 2A, element 53) is a return common channel through which the liquid returns from the plurality of individual channels and flows from the second side to the first side in the first direction (Fig. 3, i.e. behind the array of element 6), the first opening (Fig. 2A, element 10A) is an inflow opening through which the liquid flows into the supply common channel, and the second opening (Fig. 2A, element 50) is an outflow opening through which the liquid flows out of the return common channel (Column 8, line 54 – Column 9, line 7).
With respect to claim 3, Kohda discloses a piezoelectric actuator (Fig. 2A, element 11) disposed on the back surface (Fig. 2A, element 3) of the channel member (Fig. 2A, elements 1, 40), wherein the second opening (Fig. 2A, element 50) is disposed between the piezoelectric actuator (Fig. 3, i.e. element 11 further into the page that makes the second array of actuators) and the first opening (Fig. 3, i.e. behind the array of element 6) in the first direction (Fig. 3, i.e. left/right).

With respect to claim 5, Kohda discloses the filter member (Fig. 2A, element 9) includes a through hole (Column 5, lines 31-34) communicating with the second opening (Column 8, line 54 – Column 9, line 7), and the first opening (Fig. 2A, element 10A) and the second opening (Fig. 2A, element 50) are arranged in an area surrounded by an outer circumference (Fig. 2A, element 9, i.e. left most end) of the filter member when seen from the third direction (Fig. 3, i.e. up/down). 
With respect to claim 6, Kohda discloses the filter member (Fig. 2A, element 9) is disposed not to overlap with the second opening (Fig. 2A, element 50) in the third direction (Fig. 3, i.e. up/down).
With respect to claim 7, Kohda discloses the second opening (Fig. 2A, element 50) is circular (Fig. 7A, element 50a, i.e. edges).
With respect to claim 8, Kohda discloses the second opening (Fig. 2A, element 50) and part of the first opening (Fig. 2A, element 10A) are arranged side by side in the first direction (Fig. 3, i.e. behind the array of element 6), and the second opening and another part of the first opening are arranged side by side in the second direction (Fig. 2A, i.e. left/right).
in) of the liquid and a second flow resistance (Rout) of the liquid is equal to or less than 1 kPa per an viscosity of the liquid of 1 mPas, the first flow resistance (Rin) of the liquid passing through the filter of the filter member (Fig. 2A, element 9) and then flowing through the first common channel (Fig. 2A, element 8) from the first opening (Fig. 2A, element 10A) by a predefined length, and the second flow resistance (Rout) of the liquid flowing through the second common channel (Fig. 2A, element 53) by the predefined length to reach the second opening (Fig. 2A, element 50) and then passing through the through hole of the filter member (Column 8, line 54 – Column 9, line 7).
The examiner notes to applicant that there is no structure (i.e. controller) and/or functional language (i.e. “means for” and/or “configured to”) that links the flow resistance of the ink to the liquid discharge head as claimed.  Thus, the limitations concerning how the liquid discharge head is operated are not seen to further limit the structure of the claims and are not seen to distinguish the structure in view of Kohda.
With respect to claim 10, Kohda discloses the first common channel (Fig. 2A, element 8) and the second common channel (Fig. 2A, element 53) are arranged side by side in the second direction (Fig. 2A, i.e. left/right).
With respect to claim 11, Kohda discloses the first common channel (Fig. 2A, element 8) overlaps in the third direction (Fig. 2A, i.e. down/up) with the second common channel (Fig. 2A, element 53, i.e. at the interface of element 52).
With respect to claim 12, Kohda discloses the liquid discharge head (Fig. 1; Column 4, lines 58-59) wherein each of the individual channels (Fig. 2A, element 7) 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey Mruk whose telephone number is (571)272-2810.  The examiner can normally be reached on M-F 8-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/GEOFFREY S MRUK/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        02/18/2021